APAC Customer Services, Inc.
2201 Waukegan Road

Suite 300

Bannockburn, Illinois 60015

September 12, 2010

Mr. Michael Marrow
APAC Customer Services, Inc.
2333 Waukegan Road
Suite 100
Bannockburn, Illinois 60015



    Dear Mike:

This letter (the “Amendment”) sets forth the terms of your resignation as an
officer and as a member of the Board of Directors (the “Board”) of APAC Customer
Services, Inc. (the “Company”). The Company and you entered into an Executive
Employment Agreement dated as of February 16, 2008 and amended February 25, 2008
(“Employment Agreement”) and certain Stock Option Agreements dated February 25,
2008 and May 8, 2009, respectively, (“Stock Option Agreements”), which this
Amendment amends. Any capitalized term not defined in this Amendment has the
meaning defined in the Employment Agreement or the Stock Option Agreements as
applies.

1. Resignation from Employment. Effective this September 12, 2010, at 5:00 PM
CDT (the “Termination Date”), the Company and you mutually agree that your
employment shall terminate, and in connection with such termination, the Company
accepts your resignation from your positions as President and Chief Executive
Officer of the Company, as a member of the Board, as an officer and director of
all other subsidiaries and affiliates of the Company on which you are serving
and from any fiduciary position in which you may be serving in connection with
the Company’s employee benefit plans or otherwise. In connection with your
resignation from the Board, you represent, warrant and acknowledge that you have
no disagreements with the Company on any matter related to the Company’s
operations, policies or procedures. The Termination Date is your “separation
from service” date for purposes of Section 409A of the Code.

2. Payments Upon Termination Date. In recognition of your exemplary performance
as Chief Executive Officer of the Company, subject to Section 3, below,
effective the Termination Date you will be entitled to:

(a) your Accrued Payments (as provided under Section 8 of the Employment
Agreement);

(b) continued cash payments of your current Base Salary until December 31, 2012,
in equal installments in accordance with the Company’s payroll practices;

(c) provided that you (and if applicable your dependents) elect healthcare
continuation coverage under COBRA, for a period of eighteen (18) months you will
be required to pay only the premium amount charged to active employees for such
healthcare coverage and the Company will pay the balance of your COBRA premiums,
subject to immediate cessation of Company payment at any such time during this
period that you become eligible for health benefits in connection with
subsequent employment;

(d) a lump sum cash payment of $86,000, provided that you timely exercise your
conversion rights and purchase all life insurance contracts owned by the Company
insuring your life;

(e) the unvested portion (540,000 options) of the stock options granted under
the February 25, 2008 Stock Option Agreement will accelerate and become vested
on the Termination Date (in addition to the 360,000 stock options, of the total
such 900,000 stock options, that previously became vested) but you agree you
shall not exercise any of those options. The Company will purchase from you all
900,000 of the vested stock options granted under the February 25, 2008 Stock
Option Agreement for a net price of $3.54 per option share, after taking into
account the exercise price under such grant but prior to applicable tax
withholding. All previously vested stock options outstanding under the May 8,
2009 Stock Option Agreement shall be exercisable to the extent already vested on
the Termination Date (without any additional vesting under this Amendment), or
forfeited and cancelled, in accordance with the terms thereof; and

(f) a lump sum cash payment of your annual bonus for the 2010 fiscal year in the
amount of $231,000.

The Company will withhold all applicable taxes from the amounts payable under
this Section 4 to the extent required by law.

Sections 1 through 8 of the Employment Agreement (and all references to such
provisions thereunder) are terminated as of the Termination Date and of no
further effect except as specifically provided in this Amendment, and all
payments and benefits under this Section 2 are in lieu of any amounts otherwise
payable under any Company plan or program providing for severance benefits.

3. Compliance with Covenants; General Release. You agree that you are bound by
and will continue to comply with all of the covenants set forth in Section 9,
Section 11 and Section 13 of the Employment Agreement, and set forth in the
Agreement Protecting Company Interests thereunder, in accordance with the terms
thereof (collectively, “Covenants”). Your entitlements under Section 2 above
(except Section 2(a)) are subject to (i) your continued compliance with the
Covenants and (ii) your execution and delivery of a general release of claims to
the Company within 21 days after the Termination Date, that is not revoked, in
accordance with the form attached hereto as Exhibit A, in which case (x) your
payments under Section 2(b) above will commence on October 22, 2010 (including a
lump sum payment on the commencement date of the amount accrued under Section
2(b) from the Termination Date to the commencement date) and (y) the amounts due
under Section 2(d) (provided you exercised your conversion rights), Section 2(e)
and Section 2(f) above will be paid in a lump sum on October 22, 2010. In the
event of your death after your delivery of the above general release of claims
(that is not revoked) prior to payment of the amounts due you under Section 2
above (subject to your prior exercise of your conversion right respecting the
amount due under Section 2(d)), the amounts that are then unpaid under Section 2
will be paid to the legal representative of your estate in a lump sum within
30 days thereafter.

4. Employment Security Agreement. Your Employment Security Agreement with the
Company entered into pursuant to Section 7(e) of the Employment Agreement
terminates and ceases to be effective as of the Termination Date.

5. Non-Disparagement. This Section 5 supersedes Section 11 of the Employment
Agreement. Both during and after your employment with the Company, you shall not
disparage, portray in a negative light, or take any action that would be harmful
to, or lead to unfavorable publicity for, the Company or any of its current or
former clients, suppliers, officers, directors, employees, agents, consultants,
contractors, owners, parents, subsidiaries, or divisions, whether in public or
private, including without limitation, in any and all interviews, oral
statements, written materials, electronically displayed materials, and materials
or information displayed on Internet-related sites. After termination of your
employment with the Company, the senior officers of the Company shall not, and
the members of the Board will be asked not to, disparage, portray in a negative
light, or take any action that would be harmful to, or lead to unfavorable
publicity for you, whether in public or private, including without limitation,
in any and all interviews, oral statements, written materials, electronically
displayed materials, and materials or information displayed on Internet-related
sites.

6. Amendment. Except as amended by this Amendment, the Employment Agreement is
affirmed, ratified and continued in accordance with the terms thereof.

7. Counterparts. This Amendment may be executed in counterparts which shall be
deemed to be part of one original, and facsimile signatures shall be equivalent
to original signatures.

If this Amendment is acceptable to you, please sign below and promptly return
the fully signed original to me.

Sincerely,

APAC Customer Services, Inc.

By:/s/ Theodore G. Schwartz
Theodore G. Schwartz
Chairman of the Board of Directors,
on behalf of the Board of Directors


UNDERSTOOD AND AGREED:

/s/ Michael Marrow
Michael Marrow

Date: September 12, 2010 EXHIBIT A
WAIVER AND RELEASE AGREEMENT

1. GENERAL RELEASE OF CLAIMS. IN CONSIDERATION FOR THE SEVERANCE PAY IN THE
AMOUNT SET FORTH IN SECTION 2 OF THAT CERTAIN AMENDMENT OF EMPLOYMENT AGREEMENT
DATED SEPTEMBER 12, 2010 (“AMENDMENT”), LESS ALL APPLICABLE WITHHOLDING TAXES,
TO BE PROVIDED TO ME UNDER THE TERMS REFERENCED HEREIN, I, MICHAEL MARROW, ON
BEHALF OF MYSELF AND MY HEIRS, EXECUTORS, ADMINISTRATORS, ATTORNEYS AND ASSIGNS,
HEREBY AGREE TO THE TERMS CONTAINED IN THIS WAIVER AND RELEASE AGREEMENT AND
WAIVE, RELEASE AND FOREVER DISCHARGE APAC CUSTOMER SERVICES, INC. (“APAC”) AND
APAC’S SUBSIDIARIES, DIVISIONS AND AFFILIATES, WHETHER DIRECT OR INDIRECT, ITS
AND THEIR JOINT VENTURES AND JOINT VENTURERS (HEREINAFTER COLLECTIVELY REFERRED
TO AS THE “EMPLOYER”) (INCLUDING ITS AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, SHAREHOLDERS, PARTNERS AND AGENTS, PAST, PRESENT, AND FUTURE), AND
EACH OF ITS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (HEREINAFTER
COLLECTIVELY REFERRED TO AS RELEASEES), FROM ANY AND ALL KNOWN OR UNKNOWN
ACTIONS, CAUSES OF ACTION, CLAIMS OR LIABILITIES OF ANY KIND WHICH HAVE OR COULD
BE ASSERTED AGAINST THE RELEASEES ARISING OUT OF OR RELATED TO MY EMPLOYMENT
WITH AND/OR SEPARATION FROM EMPLOYMENT WITH THE EMPLOYER AND/OR ANY OF THE OF
RELEASEES AND/OR ANY OTHER OCCURRENCE UP TO AND INCLUDING THE DATE OF THIS
WAIVER AND RELEASE AGREEMENT (“AGREEMENT”), INCLUDING BUT NOT LIMITED TO CLAIMS
THAT ANY OR ALL OF THE RELEASEES:

(a) discriminated or retaliated against me or others on the basis of race,
color, sex (including sexual harassment), national origin, ancestry, ethnic
characteristics, disability, perceived disability, history of disability,
handicap, religion, creed, sexual orientation, marital status, parental status,
veteran status, source of income, entitlement to benefits, union activities,
whistleblower activities, age or any other claim or right I may have under the
Age Discrimination in Employment Act of 1967, as amended, or any other status
protected by federal, state, or local laws, constitutions, regulations,
ordinances or executive orders; or

(b) failed to give proper notice of this employment termination under the Worker
Adjustment and Retraining Notification Act, or any similar state or local
statute or ordinance; or

(c) violated any other federal, state, or local employment statute, such as the
Employee Retirement Income Security Act of 1974; the Family and Medical Leave
Act of 1993; Title VII of the Civil Rights Act of 1964; the Civil Rights Act of
1991; the Civil Rights Act of 1866; the Americans With Disabilities Act of 1990
(“ADEA”); the Equal Pay Act of 1963, the Rehabilitation Act of 1973; the Fair
Labor Standards Act of 1938; the Occupational Safety and Health Act of 1970,
state wage payment and collection statutes; all as amended; and any other laws
relating to employment; or

(d) violated the Employer’s personnel policies, handbooks, any covenant of good
faith and fair dealing, or any contract of employment, express or implied,
written or oral, between me and the Employer; or

(e) violated public policy or common law, including claims for or based upon:
personal injury, invasion of privacy, retaliatory or wrongful discharge,
negligent hiring, retention or supervision, defamation, intentional or negligent
infliction of emotional distress and/or mental anguish, intentional interference
with contract, impairment of economic opportunity, loss of business opportunity,
loss of wages, bonuses, commissions, expenses or benefits of any kind, fraud,
misrepresentation, negligence, or any other kind of tort, detrimental reliance,
loss of consortium to me or any member of my family, and/or promissory estoppel,
or

(f) is in any way obligated for any reason to pay my damages, expenses,
litigation costs (including attorneys’ fees), bonuses, commissions, disability
benefits, compensatory damages, punitive damages, and/or interest, or to make
any payments after my separation date in the nature of a mortgage subsidy and
related tax gross-up, related to any prior relocation,

but excluding the filing of any claims which I may make under state workers’
compensation or unemployment laws, and/or claims which by law I cannot waive,
including my rights to file a charge with an administrative agency or
participate in an agency investigation. However, I understand I am waiving all
rights to recover money in connection with any such charge or investigation. For
the purpose of giving a full and complete release, I understand and agree that
this Agreement includes all claims that I may have and that I do not now know or
suspect to exist in my favor against the Releasees, and that this Agreement
extinguishes those claims.

2. Enforcement. If I pursue any claim that I have released and I do not prevail,
I agree (1) to pay the Releasee’s court costs, expenses and reasonable attorneys
fees incurred in defending against the claim or, at the Releasee’s option,
(2) to repay the Releasees anything they gave me for this Agreement, less $100.
This enforcement provision does not apply to an ADEA claim. This enforcement
provision will not affect the validity of this Agreement and will not be deemed
to be a penalty or forfeiture.

3. Waiver As To Claims By Others. I further waive my right to any monetary
recovery should any other individual or federal, state, or local administrative
agency pursue any claims on my behalf arising out of or related to my employment
with and/or separation from employment with the Employer and/or any of the other
Releasees.

4. Acknowledgment And Promise Not To Reapply. I acknowledge that I have not
suffered any on-the-job injury for which I have not already filed a claim. I
also promise not to reapply for or otherwise seek employment with the Employer.

5. Other Agreements Binding. I further acknowledge and agree that following my
date of termination of employment, I will remain bound by the Agreement
Protecting Company Interests, Restrictive Covenant Agreement or Non-Disclosure
Agreement that I have executed, and that if I breach the provisions of such
Agreement Protecting Company Interests, Restrictive Covenant Agreement or
Non-Disclosure Agreement, then (a) the Employer will be entitled to apply for
and receive an injunction to restrain any such breach, (b) the Employer will not
be obligated to continue payment of the severance pay and availability of
separation benefits, if any, to me, (c) I will be obligated upon demand to repay
to the Employer all but $100 of the severance pay and cost of the separation
benefits paid or made available, and (d) I will be obligated to pay to the
Employer its costs and expenses in enforcing the Agreement Protecting Company
Interests, Restrictive Covenant Agreement or Non-Disclosure Agreement that I
executed (including court costs, expenses and reasonable legal fees).

6. Time To Consider And Confer With Attorney. I acknowledge that I have been
given at least twenty-one (21) days to consider this Agreement thoroughly and
that, by this Agreement, I have been encouraged to consult with my personal
attorney, if desired, before signing below. If I sign and return this Agreement
before the end of the 21-day period, I certify that my acceptance of a shortened
time period is knowing and voluntary, and that the Releasees did not — through
fraud, misrepresentation, a threat to withdraw or alter the offer before the
21-day period expires, or by providing different terms to other employees who
sign the release before such time expires — improperly encourage me to sign.

7. Right To Revoke. I understand that I may revoke this Agreement within seven
(7) days after its signing and that any revocation must be made in writing and
submitted within such seven day period to the General Counsel, APAC Customer
Services, Inc., 2201 Waukegan Road, Suite 300, Bannockburn, Illinois 60015. I
further understand that if I revoke this Agreement, I will not receive the
severance pay. I understand that if I do not revoke the Agreement within the
seven (7) day period, it becomes irrevocable. Following the expiration of the
revocation period and provided that I have not revoked the executed Agreement,
my entitlements under Section 4 of the Amendment will be paid as set forth
therein, less all applicable withholding taxes.

8. Consideration. I also understand that my agreement to enter into this
Agreement and the entitlements that I will receive under the Amendment in
exchange for signing and not later revoking this Agreement is in addition to
anything of value to which I am already entitled.

9. Release Of Known And Unknown Claims. I FURTHER UNDERSTAND THAT THIS AGREEMENT
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS TO DATE.

10. Cooperation After My Separation. I further agree that, subject to
reimbursement by the Employer of reasonable out-of-pocket costs and expenses, I
will cooperate with the Releasees and their attorneys with respect to any matter
(including, but not limited to, litigation, investigation or governmental
proceeding) that relates to matters with which I was involved while I was
employed by the Employer. My required cooperation may include appearing from
time to time at the Employer’s offices or the Releasees’ attorneys’ offices for
conferences and interviews, and in general providing the Releasees and their
attorneys with the full benefit of my knowledge with respect to any such matter.
I agree to cooperate in a timely fashion and at times that are agreeable to all
parties.

11. Confidentiality Of Agreement. I agree that the terms of this Agreement are
confidential and, to the extent not otherwise disclosed by the Company pursuant
to applicable law, that I will not disclose them to any person or entity, except
to my immediate family, attorney, financial advisor, or unless compelled to do
so under subpoena or other judicial process.

12. Severability. I acknowledge and agree that if any provision of this
Agreement is found, held, or deemed by a court of competent jurisdiction to be
void, unlawful or unenforceable under any applicable statute or controlling law,
the remainder of the Agreement will continue in full force and effect. I further
agree that if the General Release provided for in paragraph (1) above is found,
held, or deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, to execute, upon
the request of any of the Releasees, a General Release which is deemed valid and
enforceable.

13. Binding Effect; Complete Agreement. This Agreement is binding on the
parties, their representatives, agents and assigns and as to me, my spouse,
heirs, legatees, administrators, and personal representatives. This Agreement is
the exclusive and complete agreement between me and the Employer relating to the
subject matter of this Agreement. No amendment will be binding unless in writing
and signed by me and the Employer.

14. Governing Law. This Agreement is deemed made and entered into in the State
of Illinois, and in all respects will be interpreted, enforced and governed
under applicable federal law and in the event reference will be made to State
law, the internal laws of the State of Illinois. Any dispute under this
Agreement will be adjudicated by a court of competent jurisdiction in the State
of Illinois.

15. Knowing And Voluntary Decision. I further acknowledge and agree that I have
carefully read and fully understand all of the provisions of this Agreement and
that I knowingly, voluntarily and in full settlement of all claims arising out
of my employment or termination of employment with the Employer, which existed
in the past or currently exist, enter into this Agreement by signing below.

      EMPLOYEE   EMPLOYER (Signature of Employee)
(Date)  
APAC Customer Services, Inc.
Name:
   
 
   
Title:
   
 
   
(Date)
   
 

